           Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 1 of 33



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


MICHAEL W. TILLEMAN, individually and
on behalf of all others similarly situated,
       Plaintiff,

v.                                                      5:18-cv-1152
                                              Case No. ______________

LEAFFILTER NORTH, LLC; and
LEAFFILTER NORTH OF TEXAS, LLC,
       Defendants.



                            CLASS ACTION COMPLAINT


                        William B. Federman (Bar No. 00794935)
                             FEDERMAN & SHERWOOD
                               2926 Maple Ave., Ste. 200
                                   Dallas, TX 75201
                               Telephone: (214) 696-1100
                               Facsimile: (214) 740-0112
                                wbf@federmanlaw.com

                          ATTORNEY FOR PLAINTIFF AND
                             THE PROPOSED CLASS


                                   November 2, 2018
              Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 2 of 33



                                              TABLE OF CONTENTS



I.     THE PARTIES.................................................................................................................... 1

II.    JURISDICTION AND VENUE ......................................................................................... 1

III.   FACTUAL ALLEGATIONS ............................................................................................. 2

IV.    CLASS ALLEGATIONS ................................................................................................. 10

       A.        NATIONWIDE CLASS ....................................................................................... 10

       B.        STATEWIDE CLASSES...................................................................................... 11

       C.        CLASS CERTIFICATION IS APPROPRIATE .................................................. 11

V.     CAUSES OF ACTION ..................................................................................................... 15

       COUNT I - NEGLIGENCE .............................................................................................. 15

       COUNT II - NEGLIGENCE PER SE .............................................................................. 19

       COUNT III - BREACH OF IMPLIED CONTRACT ..................................................... 27

       COUNT IV – INJUNCTIVE / DECLARATORY RELIEF ............................................. 28

VI.    PRAYER FOR RELIEF ................................................................................................... 30

VII.   DEMAND FOR JURY TRIAL ........................................................................................ 31




                                                                 i
             Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 3 of 33



       COMES NOW Plaintiff Michael W. Tilleman, individually (“Plaintiff’) and on behalf of

all others similarly situated (i.e. the members of the Class described and defined within this Class

Action Complaint) (the “Class”), and for his causes of action against Defendants LeafFilter North,

LLC and LeafFilter North of Texas, LLC (“Defendants” or “LeafFilter”), alleges and states as

follows:

I.     THE PARTIES

       1.      Plaintiff Michael W. Tilleman is a citizen of the State of Texas and a resident of

Bexar County, Texas.

       2.      Defendant LeafFilter North, LLC is an Ohio limited liability company doing

business as “LeafFilter North” that is organized under the laws of the State of Ohio and whose

headquarters is located in Hudson, Ohio.

       3.      Defendant LeafFilter North of Texas, LLC is an Ohio limited liability company

doing business as “LeafFilter North” that is organized under the laws of the State of Ohio and who

maintains offices in Austin, Grand Prairie, and Houston, Texas.

       4.      Defendants manufacture, market, sell, and install a guttering system for residential

and commercial buildings that, they claim, permits water but not leaves and debris to flow through,

thereby preventing clogged gutters and resulting structural damage.

       5.      Defendants maintain more than fifty offices throughout the United States and

Canada, including at least one office in this District.

II.    JURISDICTION AND VENUE

      6.       Plaintiff incorporates by reference all allegations of the preceding paragraphs as

though fully set forth herein.




                                                  1
               Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 4 of 33



       7.       This Court has diversity jurisdiction over this action under 28 U.S.C. § 1332(a)

because Plaintiff is a citizen of a different state than Defendants and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

       8.       This Court has diversity jurisdiction over this action under 28 U.S.C. § 1332(d)

because this is a class action in which Plaintiff and the Class are citizens of a different state than

Defendants and the amount in controversy exceeds $5,000,000, exclusive of interest and costs.

       9.       This Court has personal jurisdiction over Plaintiff because he resides in Bexar

County, Texas, which is within the Court’s jurisdiction.

       10.      This Court has personal jurisdiction over Defendants because Defendants have

conducted and continue to conduct substantial business in this State and because Defendants have

committed the acts and omissions complained of herein in this State.

       11.      Venue as to Defendants is proper in this judicial district under 28 U.S.C §

1391(b)(1) because Defendants maintain a business office in this District, advertise and engage in

business in this District, employ persons who reside in this District and many of Defendants’ acts

complained of herein occurred within this District.

III.     FACTUAL ALLEGATIONS

         12.    Plaintiff incorporates by reference all allegations of the preceding paragraphs as

though fully set forth herein.

         13.    On its webpage, LeafFilter claims to be “The Nation’s Largest Gutter Protection

Company” and to have 223,260 customers. https://www.leaffilter.com/ (last visited Oct. 25,

2018).

         14.    LeafFilter sells and installs its gutter protection system “[f]rom coast to coast.”

Source: https://www.leaffilter.com/ (last visited Oct. 25, 2018).




                                                  2
             Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 5 of 33



       15.       LeafFilter     recently      opened      its     52nd      office.           Source:

https://www.leaffilter.com/press/leaffilter-opens-orlando-office/ (last visited Oct. 25, 2018).

       16.       LeafFilter has employees and subcontractors in forty (40) states engaged in the

manufacture, marketing, sale, and installation of its gutter protection system:




Source: https://www.leaffilter.com/ (last visited Oct. 25, 2018).

       17.       In 2018, Plaintiff applied for a job with Defendants at their business office in

Austin, Texas.

       18.       Defendants offered Plaintiff the job and requested that he provide them with certain

personal identifying information (“PII”).

       19.       Plaintiff provided Defendants with his PII, including his (a) driver’s license, which

contained Plaintiff’s name, address, date of birth, and driver’s license number; (b) social security

number; and (c) bank account information.


                                                   3
              Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 6 of 33



        20.     The information that Plaintiff provided to Defendants falls with the definition of

“personal identifying information” under the Texas statutes, which provide that “‘[p]ersonal

identifying information’ means information that alone or in conjunction with other information

identifies an individual, including an individual’s:

        (A)     name, social security number, date of birth, or government-issued
                identification number;
        (B)     mother’s maiden name;
        (C)     unique biometric data, including the individual's fingerprint, voice print,
                and retina or iris image;
        (D)     unique electronic identification number, address, or routing code; and
        (E)     telecommunication access device as defined by Section 32.51, Penal Code.

TEX. BUS. & COMM. CODE § 521.002(a)(1).

        21.     Alternatively, the information that Plaintiff provided to Defendants falls with the

definition of “sensitive personal information” under the Texas statutes, which provide that

“‘[s]ensitive personal information’ means, subject to Subsection (b):

        (A)     an individual’s first name or first initial and last name in combination with
                any one or more of the following items, if the name and the items are not
                encrypted:
                (i)    social security number;
                (ii)   driver’s license number or government-issued identification
                       number; or
                (iii) account number or credit or debit card number in combination with
                       any required security code, access code, or password that would
                       permit access to an individual's financial account; or
        (B)     information that identifies an individual and relates to:
                (i)    the physical or mental health or condition of the individual;
                (ii)   the provision of health care to the individual; or
                (iii) payment for the provision of health care to the individual.

TEX. BUS. & COMM. CODE § 521.002(a)(2).

        22.     Plaintiff has a subscription with Credit Karma, a company that provides monitoring

and alerts on his credit reports.



                                                  4
                Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 7 of 33



          23.    In August, 2018, Plaintiff received notice from Credit Karma of hard inquiry on his

credit (i.e. that someone had applied for a credit account and the creditor pulled his credit report)

by Wal-Mart/Synchrony Bank.

          24.    Plaintiff knew this activity was fraudulent because he had not applied for credit

from Wal-Mart/Synchrony Bank and had not authorized them to pull his credit.

          25.    Plaintiff promptly contacted Wal-Mart/Synchrony Bank, notified them of the fraud,

and requested that they close the account.

          26.    Plaintiff promptly contacted each of the credit bureaus to place a freeze on his credit

so that no further credit could be taken out utilizing his PII without his specific authorization.

          27.    Plaintiff had to pay a fee to one of the credit bureaus for to lace a freeze on his

credit.

          28.    Plaintiff has been and will continue to be inconvenienced by the credit freeze,

which requires him to spend extra time unfreezing his account with each credit bureau any time

he wants to make use of his own credit. By way of specific example, Plaintiff recently sought to

take advantage of a retailer’s offer of a discount for applying for and opening a store credit account.

His application, however, was denied because of the credit freeze. Plaintiff then had to spend

approximately one half an hour on the phone with the credit bureau to get it to temporarily unfreeze

his account so the retailer could re-run his credit so he could obtain the credit account and discount.

          29.    Among other things, the age of accounts, the number of accounts, and the number

of hard inquiries impacts a person’s credit score. Source: Confused about credit? So are a lot of

people.          Let’s   fix   that.   by     Mika       Bhatia,   Sept.   13,    2018,     found     at

https://www.creditkarma.com/advice/i/learn-credit-score-factors/ (last visited Oct. 25, 2018).




                                                     5
             Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 8 of 33



       30.     Since the account with Wal-Mart/Synchrony Bank was opened and subsequently

closed, Plaintiff’s credit score decreased.

       31.     The decrease in Plaintiff’s credit score may prohibit him from obtaining credit or

make it more expensive for him to borrow funds in the future, cause him to have to pay a larger

security deposit for utilities or a rental home, increase the cost of insurance, and/or negatively

affect his ability to obtain a job. See, e.g., What is Credit and How Is It Used? by Justin Pritchard,

Mar. 11, 2018, found at https://www.thebalance.com/what-is-credit-315391 (last visited Oct. 25,

2018). In fact, Plaintiff is in the market for a new car and has had to delay his purchase until his

credit improves because the decrease in his credit score caused the cost of a loan from his financial

institution to increase by three quarters of a percent (0.75%).

       32.     On or about October 8, 2018, Plaintiff received a letter in the mail from LeafFilter

advising him of a “security incident” that Defendants discovered on or before August 21, 2018.

Letter from Larry Napolitan to Michael Tilleman, dated October 4, 2018, Exhibit 1 hereto

(hereafter, the “October 4 Letter”). According to the October 4 Letter, unauthorized persons used

a phishing email to gain access to LeafFilter employees’ email accounts which contained the

personal information of Plaintiff and others. Id. (Hereafter, the events described in the October 4

Letter will be referred to as the “Data Breach”).

       33.     After receiving the October 4 Letter, Plaintiff called the number provided in the

October 4 Letter for more information. LeafFilter’s Chief Financial Officer, Larry Napolitan,

returned Plaintiff’s call on or about October 10, 2018 and apologized for the Data Breach. Mr.

Napolitan told Plaintiff that he was one of 3,000 people whose personal information had been

compromised in the Data Breach.

       34.     Plaintiff has not been the victim of any other data breach in the last ten (10) years.




                                                    6
               Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 9 of 33



         35.    As reported by the FTC in 2017, if hackers get access to PII, they will use it.

Source: How fast will identity thieves use stolen info? Ari Lazarus, May 24, 2017, found at

https://www.consumer.ftc.gov/blog/2017/05/how-fast-will-identity-thieves-use-stolen-info (last

visited Oct. 26, 2018). The truth of these findings is borne out by Plaintiff’s own experience, with

his PII being used to commit identity theft (i.e. to fraudulently apply for and open a credit account

using Plaintiffs’ PII).

         36.    Hackers may not use the information right away.             According to the U.S.

Government Accountability Office, which conducted a study regarding data breaches:

         [L]aw enforcement officials told us that in some cases, stolen data may be held for
         up to a year or more before being used to commit identity theft. Further, once stolen
         data have been sold or posted on the Web, fraudulent use of that information may
         continue for years. As a result, studies that attempt to measure the harm resulting
         from data breaches cannot necessarily rule out all future harm.

Data Breaches Are Frequent, but Evidence of Resulting Identity Theft Is Limited; However, the

Full      Extent     Is     Unknown        by     GAO,       July     5,     2007,      found     at:

https://www.gao.gov/assets/270/262904.htmlu (last visited Oct. 29, 2017).

         37.    With a stolen social security number, which is part of the PII compromised in the

Data Breach, someone can open financial accounts (as has already happened to Plaintiff), get

medical care, file fraudulent tax returns, commit crimes, and steal benefits. See e.g., 5 Ways an

Identity Thief Can Use Your Social Security Number by Christine DiGangi, Nov. 2, 2017, found

at     https://blog.credit.com/2017/11/5-things-an-identity-thief-can-do-with-your-social-security-

number-108597/ (last visited Oct. 26, 2018).

         38.    A study by the Identity Theft Resource Center shows the multitude of harms caused

by fraudulent use of PII such as that compromised in the Data Breach:




                                                  7
             Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 10 of 33




Source:   “Credit Card and ID Theft Statistics” by Jason Steele, Oct. 24, 2017, found at:

https://www.creditcards.com/credit-card-news/credit-card-security-id-theft-fraud-statistics-

1276.php. Plaintiff and the Class have experienced one or more of these harms as a result of the

Data Breach.

       39.     Defendants’ offer of one year of credit monitoring to Plaintiff and the Class is

inadequate because it does not continue long enough. There may be a time lag between when

harm occurs versus when it is discovered, and also between when PII is stolen and when it is used.

Furthermore, credit monitoring only alerts someone to the fact that they have already been the

victim of identity theft (i.e. fraudulent acquisition and use of another person’s PII) – it does not

prevent identity theft. See, e.g. Credit Monitoring Services May Not Be Worth the Cost by




                                                 8
             Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 11 of 33



Kayleigh Kulp, Nov. 30, 2017, found at https://www.cnbc.com/2017/11/29/credit-monitoring-

services-may-not-be-worth-the-cost.html (last visited Oct. 29, 2017).

       40.      As a direct and proximate result of the Data Breach, Plaintiff and the Class have

been placed at an imminent, immediate, and continuing increased risk of harm from fraud and

identity theft. Plaintiff and the Class now have to take the time and effort to mitigate the actual

and potential impact of the Data Breach on their everyday lives, including placing “freezes” and

“alerts” with credit reporting agencies, contacting their financial institutions, closing or modifying

financial accounts, and closely reviewing and monitoring bank accounts and credit reports for

unauthorized activity for years to come.

       41.      Plaintiff and the Class have suffered, and continue to suffer, economic damages

and other actual harm for which they are entitled to compensation, including:

             a. Trespass, damage to and theft of their personal property including PII;

             b. Improper disclosure of their PII;

             c. The imminent and certainly impending injury flowing from potential fraud and

                identity theft posed by their PII being placed in the hands of criminals and having

                been already misused;

             d. Damages flowing from Defendants untimely and inadequate notification of the data

                breach;

             e. Loss of privacy suffered as a result of the data breach;

             f. Ascertainable losses in the form of out-of-pocket expenses and the value of their

                time reasonably expended to remedy or mitigate the effects of the data breach;




                                                    9
             Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 12 of 33



             g. Ascertainable losses in the form of deprivation of the value of customers’ personal

                information for which there is a well-established and quantifiable national and

                international market;

             h. The loss of use of and access to their credit, accounts, and/or funds;

             i. Damage to their credit due to fraudulent use of their PII; and

             j. Increased cost of borrowing, insurance, deposits and other items which are

                adversely affected by a reduced credit score.

       42.      Moreover, Plaintiff and the Class have an interest in ensuring that their information,

which remains in the possession of Defendants, is protected from further breaches by the

implementation of security measures and safeguards.

IV.    CLASS ALLEGATIONS

       43.      Plaintiff incorporates by reference all allegations of the preceding paragraphs as

though fully set forth herein.

       A.       NATIONWIDE CLASS

       44.      Pursuant to Fed. R. Civ. P. 23(b)(1), (b)(2), (b)(3), and (c)(4), Plaintiff asserts

common law claims for negligence (Count I), negligence per se (Count II), breach of implied

contract (Count III), and injunctive / declaratory relief (Count IV), on behalf of a nationwide class,

defined as follows:

       All persons whose personal information was compromised by the Data Breach.

       45.      Excluded from the Class are Defendants, any entity in which Defendants have a

controlling interest, and Defendants’ officers, directors, legal representatives, successors,

subsidiaries, and assigns. Also excluded from the Class is any judge, justice, or judicial officer

presiding over this matter and the members of their immediate families and judicial staff.




                                                  10
              Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 13 of 33



        B.      STATEWIDE CLASSES

        46.     Alternatively, pursuant to Fed. R. Civ. P. 23(b)(1), (b)(2), (b)(3), and (c)(4),

Plaintiff asserts common law claims for negligence (Count I), negligence per se (Count II), breach

of implied contract (Count III), and injunctive / declaratory relief (Count IV), on behalf of separate

statewide classes for each of the forty (40) states in which Defendants do business in which

Plaintiff and/or members of the Class reside (Alabama, Arkansas, California, Colorado,

Connecticut, Delaware, Florida, Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana,

Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Nebraska, New

Hampshire, New Jersey, New York, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania,

Rhode Island, South Carolina, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West

Virginia, Wisconsin), defined as follows:

        Statewide [name of State] Class: All residents of [name of State] whose
        personal information was compromised by the Data Breach.

        47.     Excluded from the Class are Defendants, any entity in which Defendants have a

controlling interest, and Defendants’ officers, directors, legal representatives, successors,

subsidiaries, and assigns. Also excluded from the Class is any judge, justice, or judicial officer

presiding over this matter and the members of their immediate families and judicial staff.

        C.      CLASS CERTIFICATION IS APPROPRIATE

        48.     The proposed Nationwide Class or, alternatively, the separate Statewide Classes

(collectively, the “Class” as used in this sub-section) meet the requirements of Fed. R. Civ. P.

23(a), (b)(1), (b)(2), (b)(3), and (c)(4).

        49.     Numerosity: After Plaintiff received the October 4 Letter from LeafFilter, he

called the company for more information. Larry Napolitan, LeafFilter’s Chief Financial Officer




                                                 11
             Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 14 of 33



told Plaintiff, during a telephone conversation on or about October 10, 2018, that Plaintiff was one

of approximately 3,000 people whose personal information was compromised in the Data Breach.

       50.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the other members of the Class, and those questions

predominate over any questions that may affect individual members of the Class. Common

questions for the Class include:

               a.      Whether Defendants failed to adequately safeguard Plaintiff’s and the

                       Class’ PII;

               b.      Whether Defendants failed to protect Plaintiff’s and the Class’ PII;

               c.      Whether Defendants’ email and computer systems and data security

                       practices used to protect Plaintiff’s and the Class’ PII violated federal and/or

                       state laws and/or Defendants’ duties;

               d.      Whether Defendants violated the data security statutes and data breach

                       notification statutes applicable to Plaintiff and the Class;

               e.      Whether Defendants failed to notify Plaintiff and members of the Class

                       about the Data Breach expeditiously and without unreasonable delay after

                       the Data Breach was discovered;

               f.      Whether Defendants acted negligently in failing to safeguard Plaintiff’s and

                       the Class’ PII;

               g.      Whether Defendants entered into implied contracts with Plaintiff and the

                       members of the Class that included contract terms requiring Defendants to

                       protect the confidentiality of PII and have reasonable security measures;




                                                 12
             Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 15 of 33



               h.      Whether Defendants’ conduct described herein constitutes a breach of their

                       implied contracts with Plaintiff and the Class;

               i.      Whether Plaintiff and the members of the Class are entitled to damages as

                       a result of Defendants’ wrongful conduct;

               j.      What equitable relief is appropriate to redress Defendants’ wrongful

                       conduct; and

               k.      What injunctive relief is appropriate to redress the imminent and currently

                       ongoing harm faced by members of the Class.

       51.     Typicality: Plaintiff’s claims are typical of the claims of the members of the Class.

Plaintiff and the members of the Class sustained damages as a result of Defendants’ uniform

wrongful conduct.

       52.     Adequacy: Plaintiff will fairly and adequately represent and protect the interests

of the Class. Plaintiff has retained counsel competent and experienced in complex litigation and

class actions. Plaintiff has no interests antagonistic to those of the Class, and there are no defenses

unique to Plaintiff. Plaintiff and his counsel are committed to prosecuting this action vigorously

on behalf of the members of the Class, and have the financial resources to do so. Neither Plaintiff

nor his counsel have any interest adverse to those of the other members of the Class.

       53.     Risks of Prosecuting Separate Actions: This case is appropriate for certification

because prosecution of separate actions would risk either inconsistent adjudications which would

establish incompatible standards of conduct for the Defendants or would be dispositive of the

interests of members of the proposed Class. Furthermore, Defendants are still in possession of PII

of Plaintiff and the Class, and Defendants’ systems are still vulnerable to attack – one standard of

conduct is needed to ensure the future safety of PII in Defendants’ possession.




                                                  13
               Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 16 of 33



         54.     Policies Generally Applicable to the Class: This case is appropriate for

certification because Defendants have acted or refused to act on grounds generally applicable to

Plaintiff and the Class as a whole, thereby requiring the Court’s imposition of uniform relief to

ensure compatible standards of conduct towards members of the Class, and making final injunctive

relief appropriate with respect to the proposed Class as a whole. Defendants’ practices challenged

herein apply to and affect the members of the Class uniformly, and Plaintiff’s challenge to those

practices hinges on Defendants’ conduct with respect to the proposed Class as a whole, not on

individual facts or law applicable only to Plaintiff.

         55.     Superiority: This case is also appropriate for certification because class

proceedings are superior to all other available means of fair and efficient adjudication of the claims

of Plaintiff and the members of the Class. The injuries suffered by each individual member of the

Class are relatively small in comparison to the burden and expense of individual prosecution of

the litigation necessitated by Defendants’ conduct. Absent a class action, it would be virtually

impossible for individual members of the Class to obtain effective relief from Defendants. Even if

members of the Class could sustain individual litigation, it would not be preferable to a class action

because individual litigation would increase the delay and expense to all parties, including the

Court, and would require duplicative consideration of the common legal and factual issues

presented here. By contrast, a class action presents far fewer management difficulties and provides

the benefits of single adjudication, economies of scale, and comprehensive supervision by a single

Court.




                                                 14
             Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 17 of 33



V.     CAUSES OF ACTION

                               COUNT I – NEGLIGENCE
          (Brought by the Nationwide Class or, alternatively, 40 Statewide Classes)

       56.      Plaintiff incorporates by reference all allegations of the preceding paragraphs as

though fully set forth herein.

       57.      Defendants solicited, gathered, and stored the PII of Plaintiff and the Nationwide

Negligence Class or, alternatively, the Separate Statewide Negligence Classes (collectively, the

“Class” as used in this Count).

       58.      Defendants knew, or should have known, of the risks inherent in collecting and

storing the PII of Plaintiff and the Class and the importance of adequate security.

       59.      Defendants were well aware of the fact that hackers routinely attempted to access

PII without authorization. Defendants also knew about numerous, well-publicized data breaches

wherein hackers stole the PII from companies who held or stored such information.

       60.      Defendants owed duties of care to Plaintiff and the Class whose PII was entrusted

to it. Defendants’ duties included the following:

             a. To exercise reasonable care in obtaining, retaining, securing, safeguarding, deleting

                and protecting the PII in its possession;

             b. To protect the PII in its possession using reasonable and adequate security

                procedures and systems;

             c. To adequately and properly train its employees to avoid phishing emails;

             d. To adequately and properly train its employees regarding how to properly and

                securely transmit and store PII;

             e. To implement processes to quickly detect a data breach, security incident, or

                intrusion; and


                                                   15
             Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 18 of 33



             f. To promptly notify Plaintiff and Class members of any data breach, security

                incident, or intrusion that affected or may have affected their PII.

       61.      Because Defendants knew that a security incident, breach or intrusion upon its

systems would potentially damage thousands of its current, former or prospective employees

and/or customers, including Plaintiff and Class members, it had a duty to adequately protect their

PII.

       62.      Defendants owed a duty of care not to subject Plaintiff and the Class to an

unreasonable risk of harm because they were foreseeable and probable victims of any inadequate

security practices.

       63.      Defendants knew, or should have known, that its security practices and computer

systems did not adequately safeguard the PII of Plaintiff and the Class.

       64.      Defendants breached their duties of care by failing to provide fair, reasonable, or

adequate computer systems and security practices to safeguard the PII of Plaintiff and the Class.

       65.      Defendants breached their duties of care by failing to provide prompt notice of the

data breach to the persons whose personal information was compromised.

       66.      Defendants acted with reckless disregard for the security of the PII of Plaintiff and

the Class because Defendants knew or should have known that their computer systems and data

security practices were not adequate to safeguard the PII that it collected and stored, which hackers

were attempting to access.

       67.      Defendants acted with reckless disregard for the rights of Plaintiff and the Class by

failing to provide prompt and adequate notice of the data breach so that they could take measures

to protect themselves from damages caused by the fraudulent use of PII compromised in the Data

Breach.




                                                 16
             Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 19 of 33



       68.      Defendants had a special relationship with Plaintiff and the Class. Plaintiff’s and

the Class’ willingness to entrust Defendants with their personal information was predicated on the

understanding that Defendants would take adequate security precautions.            Moreover, only

Defendants had the ability to protect their systems (and the PII that they stored on them) and to

implement security practices to protect the PII that they collected and stored from attack.

       69.      Defendants own conduct also created a foreseeable risk of harm to Plaintiff and

Class members and their PII. Defendants’ misconduct included failing to:

             a. Secure its employees’ email accounts;

             b. Secure access to its servers;

             c. Comply with current industry standard security practices;

             d. Encrypt PII during transit and while stored on Defendants’ systems;

             e. Properly and adequately train their employees on proper data security practices;

             f. Implement adequate system and event monitoring;

             g. Implement the systems, policies, and procedures necessary to prevent hackers from

                accessing and utilizing PII transmitted and/or stored by Defendants;

             h. Undertake periodic audits of record-keeping processes to evaluate the safeguarding

                of PII;

             i. Develop a written records retention policy that identifies what information must be

                kept and for how long;

             j. Destroy all discarded employee information, including information on prospective

                employees, temporary workers, subcontractor, and former employees;

             k. Secure PII and limit access to PII to those with a legitimate business need;




                                                 17
             Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 20 of 33



             l. Employ or contract with trained professionals to ensure security of network servers

                and evaluate the systems used to manage e-mail, Internet use, and so forth;

             m. Collect only essential PII from employees, prospective employees, and

                subcontractors;

             n. Avoid using Social Security numbers as a form of identification; and

             o. Have a plan ready and in position to act quickly should a theft or data breach occur.

       70.      Defendants also had independent duties under the laws of the states in which they

do business that required them to reasonably safeguard Plaintiff’s and the Class’ PII and promptly

notify them about the Data Breach.

       71.      Defendants breached the duties they owed to Plaintiff and Class members in

numerous ways, including:

             a. By creating a foreseeable risk of harm through the misconduct previously

                described;

             b. By failing to implement adequate security systems, protocols and practices

                sufficient to protect their PII both before and after learning of the Data Breach;

             c. By failing to comply with the minimum industry data security standards before,

                during, and after the period of the Data Breach; and

             d. By failing to timely and accurately disclose that the PII of Plaintiff and the Class

                had been improperly acquired or accessed in the Data Breach.

       72.      But for Defendants wrongful and negligent breach of the duties they owed Plaintiff

and the Class members, their PII either would not have been compromised or they would have

been able to prevent some or all of their damages.




                                                 18
              Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 21 of 33



        73.     As a direct and proximate result of Defendants’ negligent conduct, Plaintiff and the

Class have suffered damages and are at imminent risk of further harm.

        74.     The injury and harm that Plaintiff and Class members suffered (as alleged above)

was reasonably foreseeable.

        75.     The injury and harm that Plaintiff and Class members suffered (as alleged above)

was the direct and proximate result of Defendants’ negligent conduct.

        76.     Plaintiff and the Class have suffered injury and are entitled to damages in an amount

to be proven at trial.

                           COUNT II – NEGLIGENCE PER SE
          (Brought by the Nationwide Class or, alternatively, 40 Statewide Classes)

        77.     Plaintiff incorporates by reference all allegations of the preceding paragraphs as

though fully set forth herein.

        78.     Pursuant to the Federal Trade Commission Act (“FTCA”), 15 U.S.C. § 45,

Defendants had a duty to provide fair and adequate computer systems and data security to

safeguard the PII of Plaintiff and the Nationwide Negligence Per Se Class or, alternative, the

Separate Statewide Negligence Per Se Classes (collectively, the “Class” as used in this Count).

        79.     The FTCA prohibits “unfair . . . practices in or affecting commerce,” including, as

interpreted and enforced by the FTC, the unfair act or practice by businesses, such as LeafFilter,

of failing to use reasonable measures to protect PII. The FTC publications and orders described

above also formed part of the basis of Defendants’ duty in this regard.

        80.     Defendants solicited, gathered, and stored PII of Plaintiff and the Class as part of

its business of manufacturing, selling, and installing gutter protection systems, which affects

commerce.




                                                 19
                Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 22 of 33



          81.      Defendants violated the FTCA by failing to use reasonable measures to protect the

PII of Plaintiff and the Class and not complying with applicable industry standards, as described

herein.

          82.      Defendants’ violation of the FTCA constitutes negligence per se.

          83.      Plaintiff and the Class are within the class of persons that the FTCA was intended

to protect.

          84.      The harm that occurred as a result of the Data Breach is the type of harm the FTCA

was intended to guard against. The FTC even provides a guide to businesses outlining five key

principles for preventing the very harm suffered by Plaintiff and the Class as a result of the Data

Breach.          See “Protecting Personal Information: A Guide for Business” found at

https://www.ftc.gov/tips-advice/business-center/guidance/protecting-personal-information-guide-

business (last visited Oct. 26, 2018).

          85.      According to state laws in the following twelve (12) states in which Defendants do

business and/or in which Plaintiff and/or Class members reside, Defendants had a duty to

implement and maintain reasonable security procedures and practices to safeguard Plaintiff’s and

Class Members’ personal information:

                a. Arkansas: Ark. Code § 4-110-104;

                b. California: Cal Civ. Code § 1798.81.5;

                c. Connecticut: Conn. Gen. Stat. § 42-471;

                d. Florida: Fla. Stat. § 501.171(2);

                e. Indiana: Ind. Code § 24-4.9-3.5;

                f. Louisiana: La. Rev. Stat. § 51:3074(A);

                g. Maryland: Md. Code. Comm. Law § 14-5303;




                                                       20
             Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 23 of 33



             h. Massachusetts: Mass. Gen Laws Ch. 93H, § 2(a);

             i. North Carolina: N.C. Gen. Stat. § 75-62;

             j. Oregon: Ore. Rev. Stat. § 646A.622(1);

             k. Rhode Island: R.I. Gen Laws § 11-49.2-2(2);

             l. Texas: Tex. Bus. & Com. Code § 521.052(a); and

             m. Utah: Utah Code § 14-44-201(1)(a).

       86.      Defendants uses the same computer systems and security practices in all states in

which they operate.

       87.      Defendants breached their duties to Plaintiff and the Class under these states’ laws

by failing to provide fair, reasonable, or adequate computer systems and data security practices to

safeguard Plaintiff’s and the Class’ PII.

       88.      According to state laws in the following forty (40) states in which Defendants do

business and/or in which Plaintiff and/or Class members reside, Defendants had a duty to provide

notice to Plaintiff and the Class of the Data Breach:

             a. Alabama: Ala. Code § 8-38-5(a), (b) (notice of a “breach of security” or “breach”

                shall be made “as expeditiously as possible and without unreasonable delay”);

             b. Arkansas: Ark. Code § 4-110-105(a) (notice of a “breach of the security of the

                system” shall be made “in the most expedient time and manner possible and without

                unreasonable delay”);

             c. California: Cal. Civ. Code § 1798.82 (notice of a “breach of the security of the

                system… shall be made in the most expedient time possible and without

                unreasonable delay”);




                                                 21
Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 24 of 33



d. Colorado: Colo. Rev. Stat. § 6-1-716(2) (notice of a “security breach… must be

   made in the most expedient time possible and without unreasonable delay but not

   later than thirty days after the date of determination that a security breach

   occurred”);

e. Connecticut: Conn. Gen. Stat. § 36a-701b(b)(1) (notice of a “breach of security”

   shall be made “without unreasonable delay but not later than ninety days after the

   discovery of such breach”);

f. Delaware: Del. Code Ann. tit. 6 § 12B-102 (notice of a “breach of security” must

   be made “without unreasonable delay but not later than 60 days after determination

   of the breach of security”);

g. Florida: Fla. Stat. § 501.171(4) (notice of a “breach of security” or “breach” shall

   be made “as expeditiously as practicable and without unreasonable delay”);

h. Georgia: Ga. Code § 10-1-912(a) (notice of “any breach of the security of the

   system” shall be made “in the most expedient time possible and without

   unreasonable delay”);

i. Illinois: 815 Ill. Comp. Stat. 530/10 (notice of a “breach of the security of the

   system data” or “breach” shall be made “in the most expedient time possible and

   without unreasonable delay”);

j. Indiana: Ind. Code § 24-4.9-3-3 (notice of a “breach of the security of data” or

   “breach” shall be made “without unreasonable delay”);

k. Iowa: Iowa Code § 715C.2 (notice of a “breach of security” shall be made “in the

   most expeditious manner possible and without unreasonable delay”);




                                    22
Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 25 of 33



l. Kansas: Kan. Stat. § 50-7a02 (notice of a “security breach” must be made “in the

   most expedient time possible and without unreasonable delay”);

m. Kentucky: Ky. Rev. Stat. § 365.732(2) (notice of a “breach of the security of the

   system” shall be made “in the most expedient time possible and without

   unreasonable delay”);

n. Louisiana: La. Rev. Stat. § 51:3074(E) (notice of “breach in the security of the

   system” shall be made “in the most expedient time possible and without

   unreasonable delay”);

o. Maine: 10 Me. Rev. Stat. § 1348 (notice of a “breach of the security of the system”

   shall be made “as expediently as possible and without unreasonable delay”);

p. Maryland: Md. Code, Comm. Law § 14-3504 (notice of a “breach of the security

   of a system” shall be given “as soon as reasonably practical, but not later than 45

   days”);

q. Massachusetts: Mass. Gen. Laws 93H § 3(a) (notice of a “breach of security” shall

   be made “as soon as practicable and without unreasonable delay”);

r. Michigan: Mich. Comp. Laws §§ 445.72(4) (notice of a “breach of the security of

   a database” or a “security breach” shall be provided “without unreasonable delay”);

s. Minnesota: Minn. Stat. § 325E.61(a) (notice of any “breach of the security of the

   system” must be made “in the most expedient time possible and without

   unreasonable delay”);

t. Mississippi: Miss. Code § 75-24-29(3) (notice of a “breach of security” shall be

   made “without unreasonable delay”);




                                    23
Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 26 of 33



u. Missouri: Mo. Rev. Stat. § 407.1500(2) (notice of a “breach of security” or

   “breach” shall be made “without unreasonable delay”);

v. Nebraska: Neb. Rev. Stat. § 87-803(1) (notice of a “breach of the security of the

   system” shall be made “as soon as possible and without unreasonable delay”);

w. New Hampshire: N.H. Rev. Stat. § 359-C:20 (notice of “security breach” shall be

   made “as soon as possible”);

x. New Jersey: N.J. Stat. §§ 56:8-163(a) (notice of a “breach of security” shall be

   made “in the most expedient time possible and without unreasonable delay”);

y. New York: N.Y. Gen. Bus. Law § 899-aa(2) (notice of a “breach of the security of

   the system” shall be made “in the most expedient time possible and without

   unreasonable delay”);

z. North Carolina: N.C. Gen. Stat. § 75-65(a) (notice of a “security breach” shall be

   made “without unreasonable delay”);

aa. Ohio: Ohio Rev. Code §§ 1349.19(B)(2) (notice of any “breach of the security of

   the system” shall be made in “the most expedient time possible but not later than

   forty-five days following its discovery”);

bb. Oklahoma: OKLA. STAT., tit. 24, § 163(A) (notice of any “breach of the security of

   the system” shall be made “without unreasonable delay”);

cc. Oregon: Or. Rev. Stat. §§ 646A.604 (notice of a “breach of security” shall be made

   “as soon as is practicable after discovering a breach of security”);

dd. Pennsylvania: 73 Pa. Stat. § 2303(a) (notice of any “breach of the security of the

   system” shall be made “without unreasonable delay”);




                                    24
Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 27 of 33



ee. Rhode Island: R.I. Gen. Laws § 11-49.3-4(a)(2) (notice of any “breach of the

   security of the system” shall be made “in the most expedient time possible, but no

   later than forty-five (45) calendar days after confirmation of the breach”);

ff. South Carolina: S.C. Code § 39-1-90(A) (notice of a “breach of the security of the

   system” must be made “in the most expedient time possible and without

   unreasonable delay”);

gg. Tennessee: Tenn. Code Ann. § 47-18-2107(b) (notice of a “breach of system

   security” shall be made “no later than forty-five days from the discovery or

   notification of the breach of system security”);

hh. Texas: Tex. Bus. & Com. Code § 521.053(b) (notice of a “breach of system

   security” shall be made “as quickly as possible”);

ii. Utah: Utah Code § 13-44-202(2) (notice of a “breach of system security” shall be

   made “in the most expedient time possible without unreasonable delay”);

jj. Vermont: 9 V.S.A. § 2435(b) (notice of a “security breach” shall be made “in the

   most expedient time possible and without unreasonable delay, but not later than 45

   days after the discovery or notification”);

kk. Virginia: Va. Code § 18.2-186.6; Va. Code § 32.1-127.1:05; Va. Code § 58.1-341.2

ll. Washington: Wash. Rev. Code § 19.255.010(2) (notice of any “breach of the

   security of the system” shall be made “immediately following discovery”);

mm. West Virginia: W.V. Code § 46A-2A-102 (notice of any “breach of the security

     of the system” shall be made “without unreasonable delay”); and




                                    25
             Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 28 of 33



             nn. Wisconsin: Wis. Stat. § 134.98(2) (notice of a data breach shall be made “within a

                reasonable time, not to exceed 45 days after the entity learns of the acquisition of

                personal information”).

       89.      Defendants notified all persons, regardless of which state they reside in, of the Data

Breach on or about October 4, 2018.

       90.      Defendants knew on or before August 21, 2018 that unauthorized persons had

accessed and/or viewed or were reasonably likely to have accessed and/or viewed private,

protected, personal information of Plaintiff and the Class.

       91.      Defendants breached their duties to Plaintiff and the Class under the laws of the 40

states in which they do business and/or in which Plaintiff and/or Class members reside by

unreasonably delaying and failing to provide notice expeditiously and/or as soon as practicable to

Plaintiff and the Class of the Data Breach.

       92.      Defendants’ violation of the FTCA, the state data security statutes listed in

paragraph 85, and/or the state data breach notification statutes listed in paragraph 88 constitute

negligence per se.

       93.      As a direct and proximate result of Defendants’ negligence per se, Plaintiff and the

Class have suffered, and continue to suffer, damages arising from the Data Breach by, inter alia,

having to spend time reviewing their accounts and credit reports for unauthorized activity; spend

time and incur costs to place and re-new a “freeze” on their credit; be inconvenienced by the credit

freeze, which requires them to spend extra time unfreezing their account with each credit bureau

any time they want to make use of their own credit; and becoming a victim of identity theft, which

may cause damage to their credit and ability to obtain insurance, medical care, and jobs.




                                                 26
               Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 29 of 33



        94.       The injury and harm that Plaintiff and Class members suffered (as alleged above)

was the direct and proximate result of Defendants’ negligence per se.

                   COUNT III – BREACH OF IMPLIED CONTRACT
          (Brought by the Nationwide Class or, alternatively, 40 Statewide Classes)

        95.       Plaintiff incorporates by reference all allegations of the preceding paragraphs as

though fully set forth herein.

        96.       When Plaintiff and the members of the Nationwide class or, alternatively, the

members of the Separate Statewide Breach of Implied Contract Classes (collectively, the “Class”

as used in this Count), provided their PII to Defendants when seeking employment or doing

business with Defendants, they entered into implied contracts by which Defendants agreed to

protect their PII and timely notify them in the event of a data breach.

        97.       Defendants required its employees, prospective employees, and/or subcontractors,

including Plaintiff, to provide PII in order to apply for and/or take a job or do business with

Defendants.

        98.       Defendants implicitly and/or affirmatively represented that they collected and

stored the PII of Plaintiff and the members of the Class using reasonable, industry standard means.

        99.       Based on the implicit understanding and also on Defendants’ representations (as

described above), Plaintiff and the Class accepted Defendants’ offers and provided Defendants

with their PII.

        100.      Plaintiff and Class members would not have provided their PII to Defendants had

they known that Defendants would not safeguard their PII as promised or provide timely notice of

a data breach.

        101.      Plaintiff and Class members fully performed their obligations under the implied

contracts with Defendants.


                                                  27
              Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 30 of 33



       102.     Defendants breached the implied contracts by failing to safeguard Plaintiff’s and

Class members’ personal information and failing to provide them with timely and accurate notice

of the Data Breach.

       103.     The losses and damages Plaintiff and Class members sustained (as described above)

were the direct and proximate result of Defendants’ breach of the implied contract with Plaintiff

and Class members.

                 COUNT IV – INJUNCTIVE / DECLARATORY RELIEF
            (Brought by Nationwide Class or, alternatively, 40 Statewide Classes)

       104.     Plaintiff incorporates by reference all allegations of the preceding paragraphs as

though fully set forth herein.

       105.     Plaintiff and members of the Class entered into an implied contract that required

Defendants to provide adequate security for the PII it collected from Plaintiff and the Class.

       106.     Defendants owe a duty of care to Plaintiff and the members of the Class that

requires them to adequately secure PII.

       107.     Defendants still possess PII regarding Plaintiff and members of the Class.

       108.     Since the Data Breach, Defendants have announced no changes to their data

security infrastructure, processes or procedures to fix the vulnerabilities in their computer systems

and/or security practices which permitted the Data Breach to occur and go undetected for months

and, thereby, prevent further attacks.

       109.     Defendants have not satisfied their contractual obligations and legal duties to

Plaintiff and the Class. In fact, now that Defendants’ lax approach towards information security is

known to hackers, the PII in Defendants possession is even more vulnerable to cyber attack.

       110.     Actual harm has arisen in the wake of the Data Breach regarding Defendants’

contractual obligations and duties of care to provide security measures to Plaintiff and the members


                                                 28
               Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 31 of 33



of the Class. Further, Plaintiff and the members of the Class are at risk of additional or further

harm due to the exposure of their PII and Defendants’ failure to address the security failings that

lead to such exposure.

        111.     There is no reason to believe that Defendants’ security measures are any more

adequate now than they were before the breach to meet Defendants’ contractual obligations and

legal duties.

        112.     Plaintiff, therefore, seeks a declaration (1) that Defendants’ existing security

measures do not comply with their contractual obligations and duties of care to provide adequate

security, and (2) that to comply with their contractual obligations and duties of care, Defendants

must implement and maintain reasonable security measures, including, but not limited to:

            a. Ordering that Defendants engage third-party security auditors/penetration testers as

                 well as internal security personnel to conduct testing, including simulated attacks,

                 penetration tests, and audits on Defendants’ systems on a periodic basis, and

                 ordering Defendants to promptly correct any problems or issues detected by such

                 third-party security auditors;

            b. Ordering that Defendants engage third-party security auditors and internal

                 personnel to run automated security monitoring;

            c. Ordering that Defendants audit, test, and train their security personnel regarding

                 any new or modified procedures;

            d. Ordering that Defendants’ segment customer data by, among other things, creating

                 firewalls and access controls so that if one area of Defendants’ systems is

                 compromised, hackers cannot gain access to other portions of Defendants’ systems;

            e. Ordering that Defendants cease transmitting PII via email;




                                                  29
          Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 32 of 33



         f. Ordering that Defendants cease storing PII in email accounts;

         g. Ordering that Defendants purge, delete, and destroy in a reasonably secure manner

             customer data not necessary for its provisions of services;

         h. Ordering that Defendants conduct regular database scanning and securing checks;

         i. Ordering that Defendants routinely and continually conduct internal training and

             education to inform internal security personnel how to identify and contain a breach

             when it occurs and what to do in response to a breach; and

         j. Ordering Defendants to meaningfully educate its current, former, and prospective

             employees and subcontractors about the threats they face as a result of the loss of

             their financial and personal information to third parties, as well as the steps they

             must take to protect themselves.

VI.   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff and the Class pray for judgment against Defendants as follows:

             a.     An order certifying this action as a class action under Fed. R. Civ. P. 23,

                    defining the Class as requested herein, appointing the undersigned as Class

                    counsel, and finding that Plaintiff is a proper representative of the Class

                    requested herein;

             b.     A judgment in favor of Plaintiff and the Class awarding them appropriate

                    monetary relief, including actual damages, punitive damages, attorney’s

                    fees, and such other and further relief as is just and proper.

             c.     An order providing injunctive and other equitable relief as necessary to

                    protect the interests of the Class as requested herein;




                                                30
          Case 5:18-cv-01152 Document 1 Filed 11/02/18 Page 33 of 33



              d.      An order requiring Defendants to pay the costs involved in notifying the

                      Class members about the judgment and administering the claims process;

              e.      A judgment in favor of Plaintiff and the Class awarding them pre-judgment

                      and post-judgment interest, reasonable attorneys’ fees, costs and expenses

                      as allowable by law; and

              f.      An award of such other and further relief as this Court may deem just and

                      proper.

VII. DEMAND FOR JURY TRIAL
      Plaintiff demands a trial by jury on all triable issues.

Dated: November 2, 2018                       Respectfully Submitted,

                                              /s/ William B. Federman
                                              William B. Federman, TBA #00794935
                                              FEDERMAN & SHERWOOD
                                              10205 N. Pennsylvania Avenue
                                              Oklahoma City, OK 73120
                                              -and-
                                              2926 Maple Ave., Ste. 200
                                              Dallas, TX 75201
                                              Telephone: (405) 235-1560
                                              Facsimile: (405) 239-2112
                                              wbf@federmanlaw.com

                                              ATTORNEY FOR PLAINTIFF AND
                                              THE PROPOSED CLASS




                                                 31
